888 F.2d 127
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.E.G. DABOR, Plaintiff-Appellant,v.DAYTON POWER & LIGHT COMPANY, Defendant-Appellee.
No. 88-3759.
United States Court of Appeals, Sixth Circuit.
Nov. 2, 1989.

Before NATHANIEL R. JONES and MILBURN, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
It appearing to the court that the district court, after trying two of the plaintiff-appellant's three claims, one to the bench and one to the jury, discovered that it had erroneously applied the wrong statute of limitations to plaintiff-appellant's 42 U.S.C. Sec. 1981 claim which, as a result, remains pending, and it further appearing that the district court's purported certification under Federal Rule of Civil Procedure 54(b) is deficient in that the district court did not articulate the analysis required under Knafel v. Pepsi-Cola Bottlers of Akron, Inc., 850 F.2d 1158 (6th Cir.1988), and Solomon v. Aetna Life Ins. Co., 782 F.2d 58 (6th Cir.1986), it is ORDERED that this appeal be, and it hereby is, DISMISSED for lack of jurisdiction.